DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/14/2021 has been entered. Claims 1-9 are pending in the application. Claims 7-9 have been added. 
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to sizing of system components have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s arguments concerning Milner teaching a fundamentally different system, Milner teaches systems for treating fluids including wastewater from a fracking site, concentration of one or more constituents in the wastewater ([0012]), extracting for reuse at least one constituent and the use of concentration and or purification processes for processing extracted constituents (including membranes as defined in the instant application, to include ultrafilters, thermal processors, condensers, evaporators, Milner [0007, 0041, 0076-0080]) and is pertinent to the particular problem with which the applicant was concerned, see In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/171,109 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-13 of copending Application No. 16/171109 in view of PG Pub No. 20170298475 and the rejections below. 
This is a provisional nonstatutory double patenting rejection. The use of a manifold in claim 4 is and obvious engineering choice, see rejection below.
Claim
16171107 (Instant claims)
16171109 (Co-pending claims)

Extraction system comprising
1st, 2nd, 3rd tank
Valve(s)
Oilfield brine input system to 1st, 2nd,3rd tank
sorbent material
Extracts lithium
At least one of a purification membrane and a concentration membrane
Output stream of extracted lithium
Claims 1 and 13: Modular extraction system, comprising: 
a first tank, a second tank, and a third tank
valve(s)
Brine input system to 1st, 2nd,3rd tank 
Sorbent material 
Extracts at least one constituent 
At least one of a purification membrane and a concentration membrane
At least one constituent into at least one output stream.  


2
Extraction system of claim 1, in which Lithium processed into at least one of lithium carbonate and lithium hydroxide
Claim 3. Extraction system of claim 1, further comprising a post-processing module, which concentrates, purifies, and/or processes the at least one output stream.  

3
Extraction system of claim 1, at least one of 1st, 2nd, and 3rd tank is an array of tanks
Claim 5. The modular extraction system of claim 1, in which at least one of the 1st, 2nd, and 3rd tank is an array of tanks.  
5
Extraction system of claim 1, in which it is mounted on a mobile platform
Claim 6. The modular extraction system of claim 1, in which the modular extraction system is mobile.  

6
Extraction system of claim 1, in which the one or more valves sequentially delivers the brine input stream to the 1, 2nd, and 3rd tank.
Claim 8. The modular extraction system of claim 1, in which the one or more valves sequentially delivers the brine input stream to the 1st, 2nd, and 3rd tank.

7-8
Size of tanks
Claims 11-12: size of tanks



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 12 recites the at least one of the purification membrane and the concentration membrane are arranged in one or more arrays, and further wherein the one or more arrays have a diameter ranging from 0.5 feet to 2 feet and a height ranging from 1 foot to 20 feet. It is unclear what constitutes an array, and how to apply the dimensions to said array(s). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No 9764318), in view of Paranthaman (P.G. Pub No 20170298475), in view of Harrison (U.S. Patent No 9527753), in view of Milner, (US PG Pub 2014/0216946), in view of Leenheer (A Filtration and Column Adsorption System for Onsite Concentration and Fractionation of Organic Substances from Large Volumes of Water USGS 83-600048).
Regarding claims 1 and 9, Harrison ‘318 teaches lithium extraction (title), and methods for the selective removal of lithium from brines, including oilfield brines, and sorbent compositions and methods for the recovery of lithium (col 2 lines 27-35), which includes an extraction and recovery apparatus, and extraction system, apparatus 100 can include one or more columns, multiple columns, and be operated in parallel, or alternate, such that while one is being loaded, the second is being unloaded, or in series, or in a merry-go-round, having at least 3 columns (col 11 lines 27-48) a first tank, a second tank, and a third tank, operations of the columns can be reversed (col 12 lines 4-8), and valves control the input of fluid, one or more valves for selectively directing the brine to at least one of the first tank, the second tank, and the third tank, the apparatus includes a sorbent composition that includes activated alumina (col 3 lines 30-35), the sorbent may be mixed with a binder which may be selected from any suitable thermoplastic or thermoset polymer material, including silicates (col 7 lines 27-55) a sorbent material contained within at least one of the first tank, the second tank, or the third tank, in which the sorbent material extracts at least lithium from the oilfield brine input stream.
Alternatively, Paranthaman teaches compositions for the recovery of lithium from brines (Title and Abstract) and aluminosilicate as an absorbent material to extract lithium [0016]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the sorbent material of Harrison with the aluminosilicate sorbent material of Paranthaman because the composition exhibits a high or improved lithium absorption capacity, selectivity and or physical resiliency (Paranthaman [0018]).
Harrison ‘318 is silent on the use of a membrane for processing the lithium into output streams. 
Harrison ‘753 teaches selective removal of compounds from brines (col 2 lines 7-15), where brine refers to any aqueous solution containing dissolved metals in water, and can be of natural origin or industrial, for example ore leaching mineral dressing, and the like (col 4 lines 26-51), lithium can be one of the compounds removed (col 5 line 63 – col 6 line 53), a brine stream supplied to at least one intercalated lithium absorbent column 18 to absorb and isolate lithium chloride, an amount of sorbent material to extract at least one constituent from the brine (Col 6 lines 60-62), which can include more than one column, including  subsequent columns, implying at least two columns in addition to the first (meeting the second and third tank limitations), an extraction system comprising a first tank, a second tank, and a third tank; and optionally the process can include steps for increasing the concentration of the lithium chloride stream (Col 8 lines 37-63), concentration means can include for example, evaporation, and electrodialysis, and membranes are known to selectively remove ions, and allow other materials to pass through (col 6 lines 23-66), that concentrated solution can be supplied to an a membrane for processing at least the lithium extracted from the oilfield brine input stream into at least one output stream. 
It would have been obvious to one of ordinary skill in the art to incorporate the membrane of Harrison ‘753 into the combination above in order to increase the concentration of the lithium chloride stream (Col 8 lines 37-63), selectively remove ions, and allow other materials to pass through (Harrison ‘753 col 6 lines 23-66).
Applicant amended to require wherein the first tank, the second tank, the third tank and the at least one of the purification membrane and the concentration membrane are sized such that the modular extraction system is mobile. Harrison ‘318 teaches various bed volumes ranging from 20 mL (col 12 line 27), 140 mL (col 12 lines 18), and in example 1 a column having a diameter of about 2.5 cm and a bed volume of about 100 cm3, but is otherwise silent on the size of the tanks. 
Alternatively, Milner teaches modular wastewater treatment systems and methods, including extracting salt or other chemicals for reuse (abstract), for treatment of, for example, oil and gas wastewater, frac flowback water, and produced water, providing for the reclamation of resources from waste streams such as those resulting from oil and gas production, in order to render the waste streams suitable for reuse, recovery, or disposal ([0037]), including lithium recovery ([0051]), some embodiments may be modular, such that one or more units may be replaced individually within the system, and such that the entire system or a portion can be a mobile device, such as a trailer ([0034]), and may comprise a mobile treatment system where at least one or more of its constituent components, may be mounted or otherwise positioned on, for example, a vehicle, trailer, or the like ([0054]). 
Leenheer teaches a portable filtration and column adsorption and fractionation system which can concentrate, isolate and extract sediment and dissolved substances onsite (abstract), the filtration tanks), after passing the filtration and column-adsorption system, volume can be decreased by evaporation (a concentration or purification membrane), the first tank, the second tank, the third tank and the at least one of the purification membrane and the concentration membrane are sized such that the modular extraction system is mobile.
It would have been obvious to a person of ordinary skin in the art before the effective filing date to modify the extraction system of the above combination with the mobile aspect of Milner or Leenheer, column size of Leenheer in order to provide onsite operation and to allow for easy transportation to treatment sites (Milner ([0011]). Furthermore, In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results, MPEP 2144.04).
Regarding claim 2, Harrison ‘753 teaches the brine is further processed into at least one of lithium carbonate (Col 10 line 67 – Col 11 line 7) and lithium hydroxide (Col 8 lines 45-67).
Regarding claim 3, Harrison ‘753 teaches columns may include a method for distributing liquid and support for the extraction media such as perforated plates that separate the tanks into a plurality of regions, thus forming an array, at least one of the first tank, the second tank, and the third tank is an array of tanks (Col 7 lines 14-19).
Regarding claim 4, Harrison ‘753 teaches controlling the flow rate of the input stream into the array of tanks with various valves and control devices (Col 7 lines 51-54). The claim states that the manifold is for controlling the input stream flow rate into the array of tanks, Harrison ‘753 teaches that the apparatus can include various valves and control devices to the column (Col 7 lines 51-54), and while 
Regarding claim 5, the extraction system of claim 1 is taught above. Milner teaches that the entire system or a portion can be a mobile device, such as a trailer ([0034]), and may comprise a mobile treatment system where at least one or more of its constituent components, may be mounted or otherwise positioned on, for example, a vehicle, trailer, or the like ([0054]). 
Regarding claim 6, the extraction system of claim 1, is taught above. Harrison ‘318 teaches the apparatus can be operated in series (col 11 lines 27-48), sequentially delivering the brine input stream to the first tank, the second tank, and the third tank.
Regarding claim 7 the extraction system of claim 1, is taught above.  Harrison ‘318 teaches various bed volumes ranging from 20 mL (col 12 line 27), 140 mL (col 12 lines 18), and in example 1 a column having a diameter of about 2.5 cm and a bed volume of about 100 cm3, Leenheer teaches 3 columns containing resin sized at 10 cm ID x 120 cm long each having a bed volume of 9,420 mL (0.33ft ID X 3.74 ft long, 0.1 cubic ft bed volume, page 2 column 2), teaching columns sized to be used in a mobile system. While the diameter of the column of Leenheer is narrower that the recited lower limit of the diameter of 0.5 ft, Leenheer’s diameter is an inside diameter such that the outside diameter would need to be greater, and Leenheer’s taught height falls within the recited height range; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05 I). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the components as appropriate to the application, and to ensure meeting treatment a diameter ranging from 0.5 feet to 2 feet and a height ranging from 1 foot to 20 feet would be reached through such optimization.
Regarding claim 8 the extraction system of claim 1, is taught above. Harrison ‘753 teaches steps for increasing the concentration of the lithium chloride stream (Col 8 lines 37-63), concentration means can include for example, evaporation, and electrodialysis, and membranes are known to selectively remove ions, and allow other materials to pass through (col 6 lines 23-66), that concentrated solution can be supplied to an electrochemical cell which includes a permeable membrane (col 8 lines 64-67), and the membrane can be any suitable membrane (col 10 lines 3-14), the process can include one or more filter or separation-purification steps prior to the step of supplying the concentrated lithium chloride to electrochemical cell 32 (col 10 lines 15-20), and the process can in include one or more purification steps (col 18, lines 39-45), Figures 9-19 illustrate multiple configurations of concentration and electrochemical steps in series and parallel forming arrays. Additionally, Milner teaches a high salt concentration solution may be passed through a crossflow filtration module 120 (ultrafiltration for example [0076]), and in some embodiments 120 may comprise, or additionally comprise an RO module, which may be equipped with membranes ([0080]), and that steps may require repeating a previous treatment, and if so the wastewater may be directed to another identical or similar treatment module for further treatment, an array (Milner [0133]).
Harrison ‘318 teaches various bed volumes ranging from 20 mL (col 12 line 27), 140 mL (col 12 lines 18), and in example 1 a column having a diameter of about 2.5 cm and a bed volume of about 100 cm3, Leenheer teaches 3 columns containing resin sized at 10 cm ID x 120 cm long each having a bed volume of 9,420 mL (0.33ft ID X 3.74 ft long, 0.1 cubic ft bed volume, page 2 column 2), teaching columns sized to be used in a mobile system. While the diameter of the column of Leenheer is narrower that the recited lower limit of the diameter of 0.5 ft, Leenheer’s diameter is an inside diameter such that 
It would have been obvious to one of ordinary skill in the art to incorporate multiple concentration steps, in an array, into the combination above in order to ensure it meets treatment goals and/or thresholds ([0133]), and to increase the concentration of the lithium chloride stream (Harrison ‘753 Col 8 lines 37-63), selectively remove ions, and allow other materials to pass through (Harrison ‘753 col 6 lines 23-66). While Leenheer and Harrison teach the sizes of the columns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale the size and capacity of the concentration membrane to that of the system. The claimed dimensions of a diameter ranging from 0.5 feet to 2 feet and a height ranging from 1 foot to 20 feet would be reached through such optimization. Further changes in size/proportion are not sufficient to patentably distinguish over the prior art (see MPEP 2144.04 IV. A.) 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No 9764318), in view of Paranthaman (P.G. Pub No 20170298475), in view of Harrison (U.S. Patent No 9527753), in view of Milner, (US PG Pub 2014/0216946), in view of Leenheer (A Filtration and Column Adsorption System for Onsite Concentration and Fractionation of Organic Substances from Large Volumes of Water USGS 83-600048), in further view of Dow (Dow Water Solutions Filmtec Reverse Osmosis Membranes Technical Manual, 2015).
Regarding claim 8 the extraction system of claim 1, is taught above. Harrison ‘753 teaches steps for increasing the concentration of the lithium chloride stream (Col 8 lines 37-63), concentration means can include for example, evaporation, and electrodialysis, and membranes are known to selectively remove ions, and allow other materials to pass through (col 6 lines 23-66), that concentrated solution can be supplied to an electrochemical cell which includes a permeable membrane (col 8 lines 64-67), arrays. Additionally, Milner teaches a high salt concentration solution may be passed through a crossflow filtration module 120 (ultrafiltration for example [0076]), and in some embodiments 120 may comprise, or additionally comprise an RO module, which may be equipped with membranes ([0080]), and that steps may require repeating a previous treatment, and if so the wastewater may be directed to another identical or similar treatment module for further treatment, an array (Milner [0133]).
Dow teaches a spiral wound membrane element contains from 1 to 30 membrane leafs depending on the element diameter and type (page 16 paragraph 2, an array of membranes), and a standard size of an element is 8 inches in diameter by 40 inches in length (page 17, paragraph 4, page 18).  
It would have been obvious to one of ordinary skill in the art to use a standard membrane as described in Dow, with the recited size limitation, in an array, into the combination taught above, in order to utilize an off the shelf membrane, and according to Dow, FILMTEC™ reverse osmosis (RO) and nanofiltration (NF) membrane technologies are widely recognized to offer the most effective and economical process options currently available for small to large scale systems.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                                                                                            

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777